FILED
                            NOT FOR PUBLICATION                              SEP 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SCOTT HERD,                                      No. 14-17382

               Plaintiff - Appellant,            D.C. No. 1:12-cv-01674-AWI-
                                                 BAM
 v.

JAMES D. HARTLEY, Warden; et al.,                MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Scott Herd, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

and state law claims arising from defendants’ interference with his outgoing mail.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Hamilton v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Brown, 630 F.3d 889, 892 (9th Cir. 2011) (dismissal under 28 U.S.C. § 1915A);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal

under 28 U.S.C. § 1915(e)(2)(B)(ii)). We reverse and remand.

       Dismissal of Herd’s First Amendment claim for interference with his

outgoing mail was premature because Herd’s allegations regarding defendants’

failure to send a confidential mail package, liberally construed, were “sufficient to

warrant ordering [defendants] to file an answer.” Wilhelm v. Rotman, 680 F.3d

1113, 1116 (9th Cir. 2012); see also Witherow v. Paff, 52 F.3d 264, 265 (9th Cir.

1995) (per curiam) (prisoners have “a First Amendment right to send and receive

mail”). Accordingly, we reverse and remand for further proceedings on Herd’s

First Amendment claim for interference with his outgoing mail. Moreover,

because the district court declined to exercise supplemental jurisdiction over

Herd’s state law claims, we remand for the district court to consider these claims in

the first instance.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

       REVERSED and REMANDED.




                                           2                                      14-17382